UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7523


JORGE GEVARA,

                 Plaintiff - Appellant,

          v.

F. B.    HUBBARD,    Superintendent;    CRUTCHFIELD,    Assist.
Superintendent of Programs; DEBRA DUNCAN, R.N. - Medical
Administrator;    C.  FIELDS,   Correctional   Officer;   DAVID
OSTORNE, Asst. Director Prisons; PAULA Y. SMITH, Medical
Director of Prisons; THEODIS BECK, Secretary of Prisons; D.
JONES MURPHY, Nurse; AMY S. MACKEY; PETER KEYSER; PERRITT,
Unit Manager; T. JONES, Asst. Unit Manager; P. BETHEA,
Correctional Officer; PURCEL, Correctional Officer; QUICK,
Sergeant; MILLER, Sergeant; ASHE HARRIS, Notary Public; BOYD
BENNETT,

                 Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:09-cv-00681-WO-LPA)


Submitted:   December 15, 2015             Decided:    December 18, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Jorge Gevara, Appellant Pro Se.    Lisa Yvette Harper, Assistant
Attorney General, Fayetteville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Jorge Gevara seeks to appeal the district court’s judgment

dismissing his 42 U.S.C. § 1983 (2012) civil action.                We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

     Parties     are    accorded   30   days   after   the   entry     of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).            “Lack of notice of

the entry does not affect the time for appeal or relieve-or

authorize the court to relieve-a party for failing to appeal

within the time allowed, except as allowed by Federal Rule of

Appellate Procedure (4)(a).”        Fed. R. Civ. P. 77(d)(2).

     Rule 4(a)(6) of the Federal Rules of Appellate Procedure

permits the reopening of the appeal period if a party has not

received notice of the judgment or order within 21 days after

entry,   but    the    motion   requesting   such   relief   must    be     filed

within 180 days after entry of the judgment or 14 days after the

party received notice of the judgment or order, whichever is

earlier.       Fed. R. App. P. 4(a)(6).        The time requirements of

Rule 4(a) are mandatory and jurisdictional.            Bowles v. Russell,

551 U.S. 205, 208-14 (2007).



                                        3
     The district court’s order was entered on the docket on

June 25, 2014.         Gevara delivered a notice of appeal to prison

officials for mailing on September 22, 2015.                 See Fed. R. App.

P. 4(c); Houston v. Lack, 487 U.S. 266, 276 (1988).                       In the

notice, Gevara claimed he “never received any judgment or notice

about any dismissal.”            However, the 180-day reopening period

expired well before Gevara filed his notice of appeal.                      Thus,

Gevara    is    not   eligible    for   reopening    of    the   appeal   period.

Nunley v. City of Los Angeles, 52 F.3d 792, 794-95 (9th Cir.

1995); Hensley v. Chesapeake & Ohio Ry. Co., 651 F.2d 226, 228

(4th Cir. 1981).

     Accordingly, because Gevara failed to file a timely notice

of appeal or to obtain an extension of the appeal period and is

not eligible for reopening of the appeal period, we dismiss the

appeal.        We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented    in   the    materials

before    this    court   and    argument    would   not   aid   the   decisional

process.



                                                                        DISMISSED




                                         4